NO. 07-08-0078-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 AUGUST 8, 2008
                         ______________________________

        IN THE MATTER OF THE MARRIAGE OF STEVEN PAUL AZZINARO
        AND JOY P. AZZINARO AND IN THE INTEREST OF A.S.A., A CHILD
                    _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

              NO. 2004-526,476; HONORABLE DRUE FARMER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Appellant, Joy Patrice Azzinaro, has filed a motion to dismiss this appeal because

she no longer wishes to pursue it. No decision of this Court having been delivered to date,

we grant the motion. Accordingly, the appeal is dismissed. TEX . R. APP. P. 42.1(a)(1). All

costs related to this appeal are assessed against appellant. No motion for rehearing will

be entertained and our mandate will issue forthwith.




                                                 Mackey K. Hancock
                                                     Justice